Citation Nr: 0938173	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-37 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for L4/L5 bulge with 
numbness down the left thigh (back condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 
2002.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of the hearing is associated with the claims file.

In April 2008, the Board remanded this case for further 
development.


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran's 
back condition is causally related to his military service.


CONCLUSION OF LAW

Back condition was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a December 2005 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  In addition, in the 
April 2006 notice letter, the RO informed the Veteran how the 
disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO sent the Veteran a SSOC in September 2006.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to Hickson element (1), private medical records 
diagnosed the Veteran with chronic low back pain in April 
2005.  An October 2005 MRI revealed a bulge at the L4-5 
level.  The February 2006 VA medical examiner diagnosed the 
Veteran with L4/L5 bulge with numbness down the left leg.  
Private medical records from July 2007 diagnosed the Veteran 
with lumbosacral neuritis.  Therefore, Hickson element (1) 
has been satisfied.

The June 2009 examiner also noted that the Veteran has a 
congenital back condition, spina bifida occulta.  As a 
congenital defect, spina bifida is not a disease or injury 
within the meaning of applicable statutes and regulations.  
38 C.F.R. § 3.303(c).  However, service connection may be 
warranted, if this condition was aggravated during service or 
was subject to a superimposed injury or disease.  VAOPGCPREC 
82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 
(1990) (a reissue of General Counsel opinion 01-85 (Mar. 5, 
1985)).  In this case however, the June 2009 examiner found 
no increase in this disability during active duty.  Therefore 
service connection for spina bifida occulta is not warranted.
	
Hickson element (2) requires a showing of an in-service 
disease or injury.  At his October 2007 hearing, the Veteran 
testified that he had fallen two or three times on the stairs 
at Puget Sound Naval Shipyard, but he did not seek treatment.  
He also stated that he had complained of back and joint pain 
in 1999 and during his annual physicals.  His service 
treatment records contradict this testimony.  While his 
December 1999 Submarine Squadron Check-in/Review of Health 
Record contains an affirmative response to the question, 
"Have you ever had joint pain?" on the same document, the 
Veteran responded negatively to the four questions listed 
under the heading of Back Pain.  These questions included, 
"Have you ever had pain that goes down the back of your 
legs;" "Have you ever had paralysis;" "Have you ever had 
weakness in your legs;" and "Have you ever had constant 
back aches?"  On his January 2001 Report of Medical History, 
the Veteran responded negatively to the question, "Have you 
ever had or have you now recurrent back pain" and his Report 
of Medical Examination noted a normal spine.  However, on his 
February 2002 Report of Medical History, the Veteran noted 
"middle and lower back pain occasionally to paraspinous 
muscles."  His February 2002 separation examination noted 
that his spine was normal.  The record shows no treatment for 
back pain until February 2005.  Resolving doubt in favor of 
the Veteran, the Board finds Hickson element (2) satisfied 
insofar as the Veteran complained of back pain in February 
2002.
	
The third and final Hickson element is a medical nexus 
opinion linking the Veteran's current disability to his 
military service.  The August 2006 VA medical examiner found 
the Veteran's low back pain was less likely than not caused 
by or the result of his military service.  However, this 
examiner noted that his opinion was based in part on that 
examiner's finding that there was no evidence of medical care 
for or complaints of a spinal condition in service.  Noting 
the Veteran's complaints of back pain contained in his 
February 2002 Report of Medical History, the Board remanded 
this claim back for a new medical examination.  In June 2009, 
the Veteran underwent another VA medical examination in 
conjunction with this claim.  After a review of the record, 
that examiner opined, "Degenerative spine disease L4-5 or 
L5-S1, minimal grade 1 spondylosthesis L3-4, minimal grade 1 
spondylosthesis and bilateral neural foraminal stenosis of 
L4-5, minimal grade 1 spondylosthesis  L5-S1 is not caused by 
or a result of active duty military service."  The Veteran 
has not offered any other medical nexus opinion.  Therefore, 
the medical nexus requirement has not been fulfilled and the 
claim fails on this basis.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for back 
condition.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for back condition is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


